Citation Nr: 1103048	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  07-14 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.	Entitlement to service connection for arthritis of the left 
hip (hereinafter a left hip disability), to include as 
secondary to a service-connected right knee disability.

2.	Entitlement to service connection for arthritis of the right 
hip (hereinafter a right hip disability), to include as 
secondary to a service-connected right knee disability.

3.	Entitlement to service connection for lumbar spine disability, 
to include as secondary to a service-connected right knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 
1967.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

The Veteran testified at an August 2008 hearing at the RO.  This 
transcript has been associated with the claims file.

The case was brought before the Board in October 2009, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claims, to include obtaining treatment 
records.  The RO contacted both the Huntington VA Medical Center 
(VAMC), as well as the Lexington VAMC for any of the Veteran's 
treatment records from 1971-1980.  In December 2009 the RO 
notified the Veteran neither VAMC was able to locate any records 
for this time period.  Therefore, the Board finds that there has 
been substantial compliance with its remand directives.  See 
Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders 
of the Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance).

The Board notes that the Veteran raised the issue of depression 
in a March 2010 statement in support of the claim.  However, the 
issue of depression has never been adjudicated by the RO, and 
therefore, is REFERRED to the RO for proper adjudication.

The issue of service connection for a right hip disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.	The Veteran's left hip disability was proximately caused by 
the Veteran's service-connected right knee disability.

2.	The Veteran's lumbar spine disability was proximately caused 
by the Veteran's service-connected right knee disability.


CONCLUSIONS OF LAW

1.	A left hip disability was proximately caused by the Veteran's 
service-connected right knee disability; service connection 
for left hip degenerative joint disease is granted.  
38 U.S.C.A. §§ 1110,  5107(b) (West 2002); 38 C.F.R. § 
3.303, 3.310 (2010).

2.	A lumbar spine disability was proximately caused by the 
Veteran's service-connected peripheral neuropathy; service 
connection for degenerative joint and disc disease of lumbar 
spine disability is granted.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. § 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
review the entire record, the Board does not have to discuss each 
piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).  A claim will be 
denied only if the preponderance of the evidence is against the 
claim.  Id.

Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claims of entitlement to service connection for a 
left hip and lumbar spine disability have been granted, as 
discussed below.  As such, the Board finds that any error related 
to the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A; 
38 C.F.R. § 3.159; Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38  C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder 
on a direct basis, generally there must be probative evidence of 
(1) a current disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a nexus between the 
claimed in-service disease or injury and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to or 
the result of service-connected disease or injury or that 
service-connected disease or injury has chronically worsened the 
disability for which service connection is sought.  38 C.F.R. § 
3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The 
Board notes that there was a recent amendment to the provisions 
of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  
The amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a service-
connected one is judged.  Although VA has indicated that the 
purpose of the regulation was merely to apply the Court's ruling 
in Allen, it was made clear in the comments to the regulation 
that the changes were intended to place a burden on the claimant 
to establish a pre-aggravation baseline level of disability for 
the non-service-connected disability before an award of service 
connection may be made.  This had not been VA's practice, which 
suggests that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, and because the 
Veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. § 3.310 in 
effect before the change, which favors the Veteran.

The Veteran has indicated that while in-service, he was running 
and fell into a ditch which lead to a right knee injury.  At the 
August 2008 RO hearing, the Veteran further explained that since 
the right knee injury, his left hip and back have bothered him.  
A December 1966 service treatment record indicated that the 
Veteran was treated for abrasions on his right knee while in-
service.  

At the August 2008 RO hearing, the Veteran testified that he had 
been receiving treatment for his back and left hip since he 
separated from service.  He indicated that he was hospitalized in 
1970 or 1971 at the VAMC after experiencing severe pain in his 
back and left hip.  See also April 2003 VA treatment record where 
Veteran reported a 7 week hospitalization after suffering a fall.  
However, as indicated above, these records cannot be located.  
The Veteran also testified that after his hospitalization he 
continued to see private physicians and self medicate with 
ibuprofen and aspirin for the pain.  The Veteran further 
indicated the records of his private physicians are no longer 
available because they have both passed away.

A statement by a private physician, Dr. M., from August 2002 
indicated that the Veteran underwent a physical which included x-
rays of his spine.  The physician stated that the x-ray showed 
degenerative changes of the lumbar spine.  The Veteran was 
informed he should follow up with his primary care physician for 
a further evaluation.

A VA treatment record from April 2003 showed that x-rays were 
taken of the Veteran's bilateral hips due to his complaints of 
hip pain.  The x-rays showed no fracture, but mild degenerative 
changes to both hips.  

The Veteran submitted a statement by a private physician, Dr. M., 
in January 2005.  The physician reviewed the Veteran's claim and 
current VA treatment records, as well as MRI's and x-rays.  The 
physician also noted the Veteran's continuity of symptomatology 
since his separation from service.  The physician pointed out the 
Veteran had been hospitalized for a period of time after service 
for pain in his knees, back, and joints.  The physician stated 
that with regard to the Veteran's back, the problems the Veteran 
had been having were chronic in nature and could be linked to the 
compensable right knee injury suffered in-service.  Dr. M 
indicated he had medical training working with military 
personnel.  During this training, he found that it was difficult 
for some of the military personnel to describe physical 
disabilities, especially at their time of separation.  In this 
instance, the Veteran stated that at the time of his separation, 
he was reluctant to identify any physical problems which would 
keep him in the service longer or cause any distraction from his 
desire to enter post-service life.

The Veteran submitted another statement by a private physician, 
Dr. H., in March 2006.  He indicated that he had reviewed all 
prior medical evaluations and VA treatment records and noted 
tenderness of the lumbar spine, decreased range of motion, and 
radiating pain down the right leg.  The physician also reviewed 
x-rays of the spine and knees from January 2006.  The physician 
opined that in addition to injuring his right knee, the Veteran 
also injured his back and hips during the fall in-service.  The 
physician ultimately opined that the Veteran's over-compensation 
for his right knee pain caused recurring pain and injury to his 
left hip and knee contributing to the development of arthritis.  

The Veteran underwent a VA examination in December 2007 for his 
left hip and lumbar spine disabilities.  The examiner reviewed 
the Veteran's service treatment records, as well as his current 
VA treatment records.  The examiner also reviewed August 2003 x-
rays and a March 2006 CT scan of the Veteran's lumbar spine and 
determined it was likely the Veteran suffered from degenerative 
disc disease.  With regard to the Veteran's left hip, the 
examiner noted the Veteran's reported history of hip pain in the 
early 1970's.  The examiner also reviewed December 2007 x-rays 
and noted mild narrowing of the bilateral hips.  The December 
2007 VA examiner ultimately opined the Veteran's left hip and 
lumbar spine disabilities were not related to his right knee 
disability.  The examiner's rationale was that the Veteran's 
condition was widespread and it was unlikely that his 
osteoarthritis was caused by the Veteran compensating for his 
right knee disability.

The Veteran underwent a second VA examination in October 2008 for 
his left hip and lumbar spine disabilities.  The examiner noted 
that the Veteran reported pain in both of his hips when walking.  
The examiner also acknowledged the December 2007 x-rays which 
indicated mild narrowing of the bilateral hips.  With regard to 
the Veteran's lumbar spine disability, the examiner noted the 
Veteran reported daily, moderate pain across his lumbar spine.  
The examiner also noted the degenerative changes recorded in 
previous MRI results.

The October 2008 examiner noted the Veteran reported an in-
service injury to his right knee and further reported that his 
left hip and back pain had gotten progressively worse since 
separation from service.  The examiner ultimately opined that the 
Veteran's current left hip and lumbar spine disabilities were not 
related to service or the right knee disability.  The examiner's 
rationale was that there were no records to indicate complaints, 
treatment, or diagnoses for either left hip or lumbar spine pain 
while in-service.  The examiner also reported that the right knee 
condition showed only mild retropatellar abnormality which would 
not have caused either the left hip or lumbar spine disabilities.

The Veteran submitted a statement by a private physician, Dr. 
M.J., in September 2008 who stated that she had known the Veteran 
since 1975 and the Veteran had been suffering from back and hip 
pain since then.  The physician stated that the Veteran has never 
been pain free since she has known him.  She also stated that she 
had knowledge the Veteran was treated in the 1970's with anti-
inflammatories so that he could continue his work repairing 
trucks and other equipment.  She further indicated the Veteran 
changed jobs within his company in 1992 and became a dispatcher 
until he switched to another company in 2000.  He worked at the 
second company until his back and hip pain made him totally 
incapacitated in 2004.  Dr. M. indicated she had reviewed the 
Veteran's x-rays and MRI's and she was amazed at the extent of 
the joint and back pathology.  She further stated that the 
severity did suggest that there was a predisposing injury which 
created subsequent problems.

A layperson, such as the Veteran, is generally not capable of 
opining on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997), aff'd sub nom, Routen v. West, 142 
F. 3d 1434 (Fed. Cir. 1998), cert. denied 119 S. Ct. 404 (1998).  
However, lay testimony is competent when it regards the readily 
observable features or symptoms of injury or illness and 'may 
provide sufficient support for a claim of service connection.'  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds the 
Veteran to be credible in this respect to report symptoms of back 
and hip pain.

At the very least, the Board finds the evidence is in relative 
equipoise.  The Veteran has reported a continuity of symptoms of 
left hip and back pain, an observation which a lay person is 
competent to report, and the claims file contains positive nexus 
opinions linking the Veteran's left hip and lumbar spine 
disabilities to his right knee disability.  The Board finds that, 
resolving all reasonable doubt in favor of the Veteran, the 
criteria for a grant of service connection have been met.  As 
such, the benefit of the doubt must be resolved in favor of the 
Veteran.  38 C.F.R. § 3.102.  The Veteran's claims of service 
connection for a left hip and lumbar spine disabilities are 
granted.


ORDER

Entitlement to service connection for a left hip disability 
(degenerative joint disease), as secondary to a service-connected 
right knee disability is granted.

Entitlement to service connection for lumbar spine disability 
(degenerative joint and disc disease), as secondary to a service-
connected right knee disability is granted.


REMAND

As noted above, the Veteran has had multiple medical examinations 
for his hip and lumbar spine disabilities.  The January 2005 
private physician's statement acknowledged that the Veteran's 
bilateral hips were at issue, but did not comment on whether his 
right hip disability was related to his service-connected right 
knee disability.  The March 2006 private physician also stated 
that the Veteran's back and hips were injured following the in-
service fall.  However, while the physician related the Veteran's 
left hip disability to his right knee disability, the statement 
did not offer an opinion as to whether the Veteran's right hip 
disability was related.  

The Board also notes that in this current decision the Veteran's 
claims of service connection for both a left hip disability and a 
lumbar spine disability have been granted.  As such, the Board 
finds that the Veteran should be provided with a new VA 
examination to determine if his right hip disability is related 
to either his right knee disability, left hip disability, or 
lumbar spine disability.  See 38 U.S.C.A. § 5103A(d)(1); see also 
Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board also notes in a September 2008 private statement, it 
was indicated that the Veteran began receiving Social Security 
Disability Insurance (SSDI) in 2004.  It is unclear why exactly 
the Veteran is receiving SSDI, and there are no records in the 
claims file from the Social Security Administration (SSA).  As 
the Veteran is filing claims for service connection, the Board 
finds the SSA records should be obtained and associated with the 
claims file.  See Golz v. Shinseki, 590 F.3d 1317 (if there is a 
reasonable possibility that the SSA records could help the 
Veteran substantiate his claim for benefits, then the VA has a 
duty to assist and locate these records).  

Accordingly, the case is REMANDED for the following action:

1.	Request SSA provide all records related to the 
Veteran's disability benefits.  Any and all 
efforts to obtain these records should be 
recorded in a written format and any negative 
responses should be documented for the record.

2.	Schedule the Veteran for a VA examination for 
the purpose of ascertaining the etiology of 
his right hip disability.  The claims file, 
including a copy of this REMAND, must be made 
available to the examiner for review and the 
examination report should reflect that such a 
review was accomplished.  Any medical testing 
should be accomplished.  After reviewing the 
record and examining the Veteran, the examiner 
should provide an opinion as to whether it is 
at least as likely as not that the Veteran's 
current right hip disability is proximately 
due to, or has been chronically worsened by, 
his service-connected right knee disability, 
left hip disability, and/or lumbar spine 
disability.  A detailed rationale should be 
provided for all opinions.  Conversely, if the 
examiner concludes that an etiological opinion 
cannot be provided, he or she should clearly 
and specifically so specify in the examination 
report, with an explanation as to why this is 
so.

It would be helpful if the examiners would use 
the following language, as may be appropriate: 
"more likely than not" (meaning likelihood 
greater than 50%), "at least as likely as not" 
(meaning likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning that 
there is less than 50% likelihood).

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
that conclusion as it is to find against it.  

3.	After the above development is completed and 
any other development that may be warranted, 
the AOJ should consider all evidence and 
readjudicate the claim.  If the benefits 
sought are not granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


